Exhibit 99.1 For information contact: Gregory Mann, Chief Financial Officer PLC Systems 508-541-8800 gmann@plcmed.com PLC Systems Reports First Quarter 2014 Financial Results MILFORD, Mass.—May 15, 2014 PLC Systems Inc. (OTCQB: PLCSF) (“PLC”), a medical device company focused on innovative technologies for the cardiac and vascular markets, today reported financial results for the three months ended March 31, 2014. For the first quarter of 2014, PLC reported revenues of $54,000, compared with total revenues of $348,000 for the same period in 2013, a period that included recognition of previously-deferred revenues of $106,000 related to the company’s distributor in Italy. First quarter 2014 revenues were comprised of $33,000 for single-use RenalGuard disposable sets and $21,000 for RenalGuard consoles shipped internationally, compared with $176,000 and $172,000, respectively, in the first quarter of 2013. Said Mark R. Tauscher, president and chief executive officer of PLC, “PLC’s results for the first quarter of 2014 were disappointing, but reflect the lumpiness of distributor orders. Since our initial work in launching RenalGuard some six years ago, we have built a nascent and promising business for RenalGuard in markets around the world largely through partners. Unfortunately we have been unable to raise money to continue operations because of our current capital structure.” He added “To that end, we have separately announced this week a series of proposals for our shareholders that would result in PLC merging with a private company, Viveve Medical, Inc., a private commercial stage, medical device company in the field of women’s healthcare, and the RenalGuard operations of PLC being spun off into a private company and sold to our principal debt holder GCP IV LLC. The objective is to avoid bankruptcy or other alternatives that would destroy any value for our shareholders, and instead provide them with the opportunity to participate in the potential growth of a public company in the medical device arena that is better capitalized. Details on the proposals have been filed in a proxy statement that includes the merger agreement, with the U.S. Securities and Exchange Commission, which will be mailed to all stockholders.” Financial Results Gross profit was $23,000, or 43% of total revenues, in the three months ended March 31, 2014, as compared with gross profit of $169,000, or 49% of total revenues, in the three months ended March 31, 2013.
